DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 16 September 2020.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 January 2022 was filed after the mailing date of the initial action on 16 September 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The Examiner notes that the cited search report will be considered, however any prior art cited in the search report will not be considered unless separately cited by the Applicant on an IDS.

The information disclosure statement (IDS) submitted on 1 August 2022 was filed after the mailing date of the initial action on 16 September 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The Examiner notes that the cited Office Action will be considered, however any prior art cited in the Office Action will not be considered unless separately cited by the Applicant on an IDS.

The information disclosure statement (IDS) submitted on 1 August 2022 was filed after the mailing date of the initial action on 16 September 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite obtaining a plurality of waypoints, each waypoint of the plurality of waypoints comprising one or more waypoint parameter values selected from a plurality of waypoint parameter values, one of which includes waypoint geographical location information of the waypoint; each waypoint corresponding to an object located in a physical region; obtaining one or more provider parameter values associated with a service provider; wherein a particular provider parameter values, of the one or more provider parameter values, includes a provider geographical location; obtaining one or more destination parameter values associated with a destination; wherein a particular destination parameter values, of the one or more provider parameter values, includes a destination geographical location; obtaining one or more package parameter values associated with a package; based on, at least in part, the plurality of waypoint parameter values, the one or more provider parameter values, the one or more destination parameter values and the one or more package parameter values, determining a plurality of weights for the plurality of waypoints; based on, at least in part, the plurality of weights for the plurality of waypoints, determining one or more paths, each path starting at the provider geographical location and ending at the destination geographical location, each path having one or more waypoints selected from the plurality of waypoints and each path having an associated cumulative weight, from one or more cumulative weights, computed as a sum of weights associated with the one or more waypoints included in the path; based on one or more cumulative weights, associated with the one or more paths, selecting a particular path, from the one or more paths, that has a smallest cumulative weight from the one or more cumulative weights; based on the particular path, mapping the one or more waypoints included in the particular path onto a particular route starting from the provider geographical location and ending at the destination geographical location.
The limitations of obtaining a plurality of waypoints corresponding to an object located in a physical region, obtaining one or more provider parameter values including a provider geographical location, obtaining one or more destination parameter values including a destination geographical location, obtaining one or more package parameter values associated with a package, determining a plurality of weights for the plurality of waypoints based on the parameter values, determining one or more paths based on the plurality of weights for the plurality of waypoints, wherein each path starts at the provider geographical location and ending at the destination geographical location, each path having one or more waypoints selected from the plurality of waypoints and each path having an associated cumulative weight, from one or more cumulative weights, computed as a sum of weights associated with the one or more waypoints included in the path, selecting a particular path that has a smallest cumulative weight from the one or more cumulative weights based on one or more cumulative weights, and mapping the one or more waypoints included in the particular path onto a particular route starting from the provider geographical location and ending at the destination geographical location; as drafted, under the broadest reasonable interpretation, encompasses elements that can be performed in the human mind, the management of commerical activities (including sales activities and business relations), the management of relationships and behavior of people, and the performance of mathematical concepts, with the use of generic computer elements as tools.  That is, other than reciting the use of generic computer elements (computer, storage medium, processors, memory), the claims recite an abstract idea.  For example, obtaining a plurality of waypoints corresponding to an object located in a physical region, obtaining one or more provider parameter values including a provider geographical location, obtaining one or more destination parameter values including a destination geographical location, and obtaining one or more package parameter values associated with a package; encompass a person observing and collecting information concerning deliveries, such as pickup locations, destination locations, package information, and waypoint information; which can be performed in the human mind.  In addition, determining a plurality of weights for the plurality of waypoints, determining paths based on the plurality of weights, selecting a particular path that has a smallest cumulative weight, and mapping the one or more waypoints included in the particular path onto a particular route starting from the provider geographical location and ending at the destination geographical location; encompasses a user mentally assigning weight to various routes and route segments, evaluating the routes to determine which route has the best score, and providing judgement of the preferred route; which can be performed mentally.  As such, the claims recite elements that fall into the “Mental Processes” grouping of abstract ideas.  In addition, obtaining a plurality of waypoints corresponding to an object located in a physical region, obtaining one or more provider parameter values including a provider geographical location, obtaining one or more destination parameter values including a destination geographical location, and obtaining one or more package parameter values associated with a package; encompass a carrier receiving order information for a plurality of order deliveries, which is the management of commerical interactions.   In addition, determining a plurality of weights for the plurality of waypoints, determining paths based on the plurality of weights, selecting a particular path that has a smallest cumulative weight, and mapping the one or more waypoints included in the particular path onto a particular route starting from the provider geographical location and ending at the destination geographical location; encompasses a carrier elevating delivery job information, determining scores/ratings for routes and route segments for those jobs, and determining optimal routes to be completed, which is the management of commerical activities and the management of the interactions and behavior between people.  As such, the claims recite elements that fall into the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  In addition, the claims recite determining a plurality of weights for the plurality of waypoints based on the parameter values, determining one or more paths based on the plurality of weights, each path having one or more waypoints selected from the plurality of waypoints and each path having an associated cumulative weight, from one or more cumulative weights, computed as a sum of weights associated with the one or more waypoints included in the path, and selecting a particular path that has a smallest cumulative weight from the one or more cumulative weights based on one or more cumulative weights; encompasses assigning values to route segments, adding the values up for each route, and selecting a route with the lowest total value; which is the performance of mathematical concepts.  As such, the claims recite elements that fall into the “Mathematical Concepts” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (computer, storage medium, processors, memory) as tools to carry out the abstract idea.  In addition, the claims high level descriptions of the parameters obtained, which encompasses narrowing of the field of use.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The claims are do not recite patent eligible subject matter.
The dependent claims 2-7, 9-14, and 16-20, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further recite that the parameter values are associated with respective parameter categories, and a high level description of the categories, which merely narrows the field of use and does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 2-5, 9-12, and 16-19).  In addition, the claims recite that the use of an optimization algorithm and constraints to determine the paths, which further recites an abstract idea that can be performed mentally and is the management of commerical interactions, and thus falls into the “Mental Processes” grouping and “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  In addition, the claims further recite the weights for a path are added together, and thus further recites the performance of mathematical concepts, and thus falls into the “Mathematical Concepts” grouping of abstract ideas.  In addition, the claims recite the types of constraints/goals of the optimization algorithm, which merely narrows the field of use and does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 6, 13, and 20).  In addition, the claims further recite that the route is for delivery a package to the destination, which merely further recites the management and performance of commerical activities (sales activities, business relations), and thus falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nazarian et al. (US 2018/0315018 A1) (hereinafter Nazarian), in view of Balva (US 2021/0142248 A1) (hereinafter Balva).

With respect to claims 1, 8, and 15, Nazarian teaches:
Obtaining a plurality of waypoints, each waypoint of the plurality of waypoints comprising one or more waypoint parameter values selected from a plurality of waypoint parameter values, one of which includes waypoint geographical location information of the waypoint; each waypoint corresponding to an object located in a physical region (See at least paragraphs 27, 28, and 32 which describe receiving multiple orders for delivery, wherein the orders are each associated with a shipment and a delivery address).
Obtaining one or more provider parameter values associated with a service provider; wherein a particular provider parameter values, of the one or more provider parameter values, includes a provider geographical location (See at least paragraphs 27, 28, 29, and 32 which describe receiving multiple orders for delivery, wherein the orders indicate a distribution center and its location to provide the delivery items).
Obtaining one or more destination parameter values associated with a destination; wherein a particular destination parameter values, of the one or more provider parameter values, includes a destination geographical location (See at least paragraphs 27, 28, 32, and 33 which describe obtaining a plurality of delivery orders, wherein the orders include delivery destinations for each order and their associated addresses).
Obtaining one or more package parameter values associated with a package (See at least paragraphs 27 and 28 which describe receiving delivery orders, including item information, such as the type of item shipped).
Based on, at least in part, the plurality of waypoint parameter values, the one or more provider parameter values, the one or more destination parameter values and the one or more package parameter values, determining a plurality of weights for the plurality of waypoints (See at least paragraphs 33, 34, 36, 39-41, and 44 which describe determining weights for each of the delivery stops and segments, based on the factors such as the distance of the stops from each other, the fuel costs, the delivery time, the road conditions, and the number of left hand turns).
Based on, at least in part, the plurality of weights for the plurality of waypoints, determining one or more paths, each path starting at the provider geographical location and ending at the destination geographical location, each path having one or more waypoints selected from the plurality of waypoints and each path having an associated cumulative weight, from one or more cumulative weights, computed as a sum of weights associated with the one or more waypoints included in the path (See at least paragraphs 39-42 and 44 which describe generating a plurality of routes, using the obtained information and weights, to the various destinations).
Based on one or more cumulative weights, associated with the one or more paths, selecting a particular path, from the one or more paths (See at least paragraphs 40-42 and 44 that describes comparing the generated routes, and selecting the optimal route based on the cumulative weight of the route).
Based on the particular path, mapping the one or more waypoints included in the particular path onto a particular route starting from the provider geographical location and ending at the destination geographical location (See at least paragraphs 35, 36, 39, 42, and 44-46 which describe generating an optimal route for the delivery of items from an origin location to each destination and the final destination).

Nazarian discloses all of the limitations of claims 1, 8, and 15 as stated above.  Nazarian does not explicitly disclose the following, however Balva teaches:
Based on, at least in part, the plurality of weights for the plurality of waypoints, determining one or more paths, each path starting at the provider geographical location and ending at the destination geographical location, and based on one or more cumulative weights, associated with the one or more paths, selecting a particular path, from the one or more paths, that has a smallest cumulative weight from the one or more cumulative weights (See at least paragraphs 28, 30, and 31 which describe calculating the weights for routes to various delivery stops from and origin, and selecting an optimal route that has the smallest cumulative weight).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of generating a plurality of candidate delivery routes for a plurality of orders, wherein the routes include multiple stops for deliveries and begin from an origin and a final destination, and wherein the route segments are weighed according to factors and the optimal route is selected based on the total weight of the route compared to others of Nazarian, with the system and method of calculating the weights for routes to various delivery stops from and origin, and selecting an optimal route that has the smallest cumulative weight of Balva.  By selecting an optimal route with the lowest weighted value, a carrier can optimize delivery routes based on their total delivery time, and thus determine the most time efficient route for delivery.

With respect to claims 2, 9, and 16, the combination of Nazarian and Balva discloses all of the limitations of claims 1, 8, and 15 as stated above.  In addition, Nazarian teaches:
Wherein the plurality of waypoint parameter values is associated with a plurality of waypoint parameter categories; wherein the plurality of waypoint parameter categories comprises: a geographical location category, a society gate category, an entrance category, a doormen category, a stairways category, an elevator category, a parking category, a backyard category, a balcony category, a playground category, a swimming pool category, and a package room category (See at least paragraphs 27, 28, and 32 which describe receiving multiple orders for delivery, wherein the orders are each associated with a shipment and a delivery address).

With respect to claims 3, 10, and 17, Nazarian/Balva discloses all of the limitations of claims 1, 8, and 15 as stated above.  In addition, Nazarian teaches:
Wherein the one or more provider parameter values is associated with one or more provider parameter tags; wherein the one or more provider parameter tags comprise: a geographical location tag, a society gate tag, an entrance tag, a doormen tag, a stairway tag, an elevator tag, a parking tag, a backyard tag, a balcony tag, a playground tag, a swimming pool tag, and a package room tag (See at least paragraphs 27, 28, 29, and 32 which describe receiving multiple orders for delivery, wherein the orders indicate a distribution center and its location to provide the delivery items).

With respect to claims 4, 11, and 18, Nazarian/Balva discloses all of the limitations of claims 1, 8, and 15 as stated above.  In addition, Nazarian teaches:
Wherein the one or more package parameter values is associated with one or more package parameter categories; wherein the one or more package parameter categories comprise: a food category, a medicine category, a signature-required item category (See at least paragraphs 27 and 28 which describe receiving delivery orders, including item information, such as the type of item shipped, and wherein the type of item can include food).

With respect to claims 5, 12, and 19, Nazarian/Balva discloses all of the limitations of claims 1, 8, and 15 as stated above.  In addition, Nazarian teaches:
Wherein the one or more destination parameter values is associated with one or more destination parameter categories (See at least paragraphs 27, 28, 32, and 33 which describe obtaining a plurality of delivery orders, wherein the orders include delivery destinations for each order and their associated addresses).

With respect to claims 6, 13, and 20, Nazarian/Balva discloses all of the limitations of claims 1, 8, and 15 as stated above.  In addition, Nazarian teaches:
Wherein the one or more paths are determined by executing an optimization algorithm using one or more constraints and applied to at least the plurality of waypoints and the plurality of weights for the plurality of waypoints; Wherein the one or more constraints include one or more of: a shortest time, a shortest distance, a specific time of day, a specific day of week, or a specific delivery type (See at least paragraphs 39-42 and 44 which describe generating a plurality of routes, using the obtained information and weights, to the various destinations, and wherein the paths are selected based on a selected constraint such as time to each destination, total delivery time, the number of red lights, the number of left hand turns, etc.).
Wherein a particular cumulative weight for the particular path is computed by adding one or more weights associated with one or more waypoints included in the particular path (See at least paragraphs 40-42 and 44 that describes comparing the generated routes, and selecting the optimal route based on the cumulative weight of the route).

With respect to claims 7 and 14, Nazarian/Balva discloses all of the limitations of claims 1 and 8 as stated above.  In addition, Nazarian teaches:
Wherein the particular route starting from the provider geographical location and ending at the destination geographical location indicates a service route for delivering the package to the destination (See at least paragraphs 27, 28, 32, 45, and 46 which describe generating routes for delivery of packages from an origin location to destination locations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
26 September 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628